In a proceeding pursuant to CPLR article 78 to review a determination of respondent Anker, dated June 4,1973, which, after a hearing, discontinued petitioner’s services *835as a probationary public school secretary, the appeal is from a judgment of the Supreme Court, Kings County, entered January 31, 1974, which denied her application and dismissed the petition. Judgment reversed, on the law, without costs, and matter remanded to respondent Anker for further proceedings pursuant to the provisions of section 105a of the by-laws of respondent Board of Education of the City of New York (see Matter of Ambrose v Community School Board No. 30, 48 AD2d 654). Hopkins, Acting P. J., Cohalan, Brennan and Shapiro, JJ., concur; Munder, J., dissents and votes to affirm the judgment, with the following memorandum: As Special Term noted, "the records show that petitioner did not seek that right [to cross-examine] nor is there any indication that such right would have been refused.” (See my dissenting memoranda in Matter of Parris v Board of Educ. of the City of N. Y., 48 AD2d 835, and Matter of Beneveniste v Board of Educ. of the City of N. Y., 48 AD2d 833.)